Citation Nr: 1042289	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of a right wrist fracture.  

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a right elbow disorder.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from 
February 1966 to January 1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from May 2006 and August 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  The May 2006 decision denied service connection for 
hearing loss, while the August 2007 decision denied service 
connection for right shoulder and elbow disabilities as well as 
an increased evaluation for the right wrist disability.

A hearing before the undersigned Acting Veterans Law Judge was 
held at the RO in June 2010.  The hearing transcript has been 
associated with the claims file.

The issue of service connection for tinnitus has been raised by 
the record; the Veteran has indicated at several VA examinations 
that he has tinnitus he believes is related to in-service noise 
exposure.  This matter has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of service connection for a right shoulder disorder, a 
right elbow disorder, and hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Residuals of right wrist fracture are manifested by subjective 
complaints of pain and no greater than mild limitation of motion; 
there is no ankylosis, and complaints of decreased grip strength, 
hand pain, and deformity of the right little finger are unrelated 
to the service connected disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals 
of right wrist fracture have not been met.  U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic 
Code 5215 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2007.  Additionally, VA has obtained service 
treatment records, assisted the appellant in obtaining evidence, 
and afforded the appellant the opportunity to give testimony 
before the Board.  VA also afforded the appellant multiple 
examinations which were adequate for rating purposes:  the 
examiners elicited medical histories from the Veteran and 
conducted the appropriate testing, the examination records 
document the information needed to rate the right wrist disorder, 
and there is no credible, competent evidence of the inadequacy of 
any examination.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.
  
Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  While the 
veteran's entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

September and December 2006 VA treatment records reflect the 
Veteran's history of decreased grip and pain in the right hand 
when golfing.  

A May 2007 VA examination record reflects the Veteran's history 
of chronic right hand and wrist pain, which was aggravated by 
repetitive use.  He reported flare-ups of severe (10/10) pain two 
to three times a month, each lasting approximately six to eight 
hours.  The Veteran also reported that he could no longer do 
strenuous household chores or yard maintenance as a result of his 
joint pain conditions.  Examination revealed normal wrist and 
hand, with the exception of an "obvious fifth metacarpal 
fracture deformity with a depressed fifth metacarpophalangeal 
joint."  Skin color and temperature was normal, and there was no 
atrophy or effusion.  There was an exaggerated tenderness to 
palpation of the right fifth metacarpophalangeal joint and 
metacarpal and the radial carpal joint.  Range of motion testing 
revealed dorsiflexion to 50 degrees before repetition and 40 
degrees after repetition, palmar flexion to 60 degrees before 
repetition and 64 degrees after repetition, ulnar deviation to 30 
degrees before repetition and 35 degrees after repetition, and 
radial deviation to 20 degrees before and after repetition.  
There was no apparent weakness, fatigability, or loss of 
coordination during or after repetitions.  The Veteran complained 
of pain on the extremes of motion on each plane.  X-ray images 
demonstrated no evidence of acute fracture or dislocation, and 
soft tissues were unremarkable.  The examiner diagnosed the 
Veteran with right wrist status-post navicular fracture and right 
hand status-post fifth metacarpal fracture.  

A February 2009 VA examination record reflects the Veteran's 
history of chronic pain in the right hand since breaking his 
right fifth metacarpal in service.  The Veteran reported that the 
pain was aggravated by activity, particularly gripping and 
pulling, and that the pain impaired his ability to write, 
prevented him from using a computer for longer than 45 minutes, 
prevented him from opening a jar, and prevented him from 
participating in sports.  Examination showed that grip was 
reduced by 30 percent and that the Veteran was unable to make a 
fist with his right fifth finger because of a two centimeter loss 
of approximation to the proximal crease of the hand.  Muscle 
strength was 3/5.  The examiner indicated that the affected 
joints were the right metacarpal phalangeal joint and the 
interphalangeal joint of the right fifth finger and noted that 
there was a slight bowing deformity of the mid-right fifth 
metacarpal.  The right wrist had dorsiflexion to 50 degrees, 
volarflexion to 70 degrees, radial deviation to 20 degrees, and 
ulnar deviation to 30 degrees.  There was no additional decrease 
in range of motion after repetition.  There was tenderness on the 
ventral surface of the right wrist.  After examination, the 
examiner diagnosed the Veteran with fracture of the right fifth 
metacarpal in 1966 with associated hand pain and decreased 
strength in the right hand.  The examiner noted that there was no 
history of right wrist injury.  

The Veteran's right wrist disability is rated at 10 percent by 
analogy to Diagnostic Code 5215.  The highest rating available 
under Code 5215 is 10 percent; consequently, a higher rating is 
not available under that diagnostic code.  The rating criteria do 
provide higher ratings based on findings of ankylosis of the 
wrist under Code 5214, but the foregoing evidence does not 
suggest the existence of ankylosis.  Rather, the records 
consistently indicate the Veteran has range of motion, and 
although range of motion is limited and at times painful, the 
Veteran is consistently able to move the right wrists 
significantly enough to not approximate a finding of ankylosis.  
Thus, the Board finds that a schedular rating in excess of 10 
percent is not warranted.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for greater symptomatology 
(Code 5214), but the medical evidence reflects that such 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disabilities.  The Veteran has 
not required hospitalization due to these service-connected 
disabilities, and marked interference of employment has not been 
shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. 

The Board has also considered whether a separate rating is 
warranted based on the Veteran's right hand symptoms, 
specifically, the deformity of the right little finger, the 
diminished grip ability and strength, and pain.  These symptoms 
have been attributed to a fracture of the right little finger, 
however, rather than the service-connected right wrist 
disability, and there is no indication that they are related to 
the right wrist disability.  See, e.g., September 2004 VA 
examination record (examiner distinguished between wrist and hand 
conditions).  

In sum, the evidence does support a higher or separate rating for 
the wrist, and it does not suggest the existence of any symptoms 
which have not been considered in the rating or which result in 
occupational impairment; thus, the claim for an increased rating 
is denied.  


ORDER

A rating in excess of 10 percent for residuals of a right wrist 
fracture is denied.  


REMAND

Further development is needed on the claim of service connection.  
At his hearings, the Veteran testified that he received annual 
examinations during his employment with the fire department.  He 
also testified that he was told he had hearing problems when he 
joined the fire department in September 1970 and that he was 
provided hearing aids during his employment with the fire 
department.  It does not appear that the records associated with 
the Veteran's employment have been requested.  As the records may 
be relevant to the matter at hand, they should be requested.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding and relevant VA 
treatment records, particularly those dating 
after August 2007. 

2.  Take appropriate steps to obtain the 
medical records associated with the Veteran 
employment with the fire department.  Request 
more specific information and releases from 
the Veteran, if necessary.  If the records 
are not available, this should be noted in 
the record and the Veteran should be so 
informed.  

3.  Thereafter, readjudicate the appellant's 
claim.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


